EXHIBIT 10.18
BELDEN INC.
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is effective
                     by and between Belden Inc., a Delaware corporation (the
“Company”) and                      (the “Grantee”).
     WHEREAS, the Grantee is an executive or management employee of the Company
and has been selected by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) to receive a grant of
                     restricted stock units (“RSUs”) representing
                     shares (the “Shares”) of the Company’s common stock, $0.01
par value per share (the “Common Stock”), subject to certain restrictions, and
to enter into a Restricted Stock Unit Agreement in the form hereof;
     NOW THEREFORE, the Company and the Grantee hereby agree as follows:
     1. GRANT OF RSUs. The Company hereby grants to the Grantee on the Grant
Date ___ RSUs. Each RSU represents the right to receive one (1) Share. Each RSU
shall vest and become nonforfeitable (“Vest”) in accordance with Section 2
below. The Company shall hold the RSUs in book-entry form. The Grantee shall
have no direct or secured claim in any specific assets of the Company or the
Shares of Common Stock to be issued to Grantee under Section 4(a) hereof and
will have the status of a general unsecured creditor of the Company. The RSUs
are granted under the Company’s 2001 Long-Term Performance Incentive Plan (the
“Plan”) and shall be subject to the terms and conditions of the Plan.
Capitalized terms used in this Agreement without further definition shall have
the same meanings given to such terms in the Plan.
     2. VESTING.
          (a) Generally. Subject to the acceleration of the Vesting pursuant to
Section 2(b) or (d) below, or the forfeiture and termination of the RSUs
pursuant to Section 2(c) below, all of the RSUs shall Vest on ___. All Vested
RSUs shall be paid to the Grantee as provided in Section 4 hereof.
          (b) Death, Disability or Retirement. If while employed by the Company
the Grantee dies or becomes disabled (and leaves the Company) in accordance with
any Company disability policy then in effect or (if after one year from the
Grant Date) retires from employment with the Company under any Company
retirement plan then in effect, then any and all unvested RSUs shall immediately
Vest in full.
          (c) Other Employment Termination. If the Grantee or the Company
otherwise terminates the Grantee’s employment, any and all RSUs that are not
Vested at such time shall be forfeited, cancelled and terminated upon such
termination. For purposes of this Section 2(c), the applicable termination date
shall be Grantee’s final day

 



--------------------------------------------------------------------------------



 



performing his or her job duties, without regard to any severance or garden
leave arrangement.
          (d) Change of Control. Immediately preceding the occurrence of a
Change in Control of the Company (as defined in Section 6(f) below), any and all
unvested RSUs shall immediately Vest in full.
     3. NO TRANSFER OR ASSIGNMENT OF RSUs; RESTRICTIONS ON SALE. Except as
otherwise provided in this Agreement, the RSUs and the rights and privileges
conferred thereby shall not be sold, pledged or otherwise transferred (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment, levy or similar process until the Shares underlying the
RSUs are delivered to the Grantee or his designated representative. The Grantee
agrees not to sell any Shares at any time when applicable laws or Company
policies prohibit a sale. This restriction shall apply as long as the Grantee is
an employee of the Company.
     4. DELIVERY OF SHARES.
          (a) Issuance of Shares. As of the date in which the RSUs Vest, the
Company shall issue to the Grantee a stock certificate (or register Shares of
Common Stock in book-entry form) representing a number of Shares of Common Stock
equal to the number of RSUs then vested.
          (b) Withholding Taxes. At the time Shares of Common Stock are issued
to the Grantee, the Company shall satisfy the statutory Federal, state and local
withholding tax obligation (including the FICA and Medicare tax obligation)
required by law with respect to the distribution of Shares from one or more of
the following methods, as the Grantee elects: (i) the Grantee may tender a check
or other payment of cash to the Company of such required withholding amount, or
(ii) by withholding from Shares issuable to the Grantee hereunder having an
aggregate fair market value equal to the amount of such required withholding.
     5. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until
the Company has determined that:
          (a) It and the Grantee, at Company’s expense, have taken any actions
required to register the Shares under the Securities Act of 1933, as amended or
to perfect an exemption from the registration requirements thereof;
          (b) Any applicable listing requirement of any stock exchange or other
securities market on which the Common Stock is listed has been satisfied; and
          (c) Any other applicable provision of state or federal law has been
satisfied.
     6. MISCELLANEOUS PROVISIONS.

2



--------------------------------------------------------------------------------



 



          (a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the RSUs until the date that the Company is obligated to deliver such
Shares to the Grantee or the Grantee’s representative.
          (b) Dividends. Between the Grant Date and the date of Vesting of the
RSUs (the “Accrual Period”), any dividends or distributions payable with respect
to the number of Shares equal to the number of RSUs held by the Grantee shall be
accumulated and deferred until the Vesting of the RSUs. After such Vesting of
the RSUs, the Company shall promptly distribute to the Grantee all such
dividends and distributions accrued during the Accrual Period.
          (c) No Retention Rights. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employment or service of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his employment or service at any time
and for any reason, with or without cause.
          (d) Employment by Subsidiary, etc.. For purposes of this Agreement,
employment by a parent or subsidiary of or a successor to the Company shall be
considered employment by the Company.
          (e) Anti-Dilution. In the event that any change in the outstanding
Shares of Common Stock of the Company (including an exchange of Common Stock for
stock or other securities of another corporation) occurs by reason of a Common
Stock dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of RSUs awarded
hereunder, and the number of Shares distributable pursuant to Vested RSUs, shall
be appropriately adjusted by the Committee whose determination shall be
conclusive, final and binding; provided, however that fractional Shares shall be
rounded to the nearest whole share. In the event of any other change in the
Common Stock, the Committee shall in its sole discretion determine whether such
change equitably requires a change in the number or type of Shares subject to
RSUs and any adjustment made by the Committee shall be conclusive, final and
binding.
          (f) Change in Control. A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (y) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (z) the combined

3



--------------------------------------------------------------------------------



 



voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (iii) of this definition; or
          (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(2) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (g) Incorporation of Plan. The provisions of the Plan are incorporated
by reference into these terms and conditions.

4



--------------------------------------------------------------------------------



 



          (h) Inconsistency. To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
          (i) Notices. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he most recently provided to the
Company.
          (j) Entire Agreement; Amendments. This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof. The Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem necessary or desirable to carry it into
effect. All action by the Committee under the provisions of this paragraph shall
be final, conclusive and binding for all purposes.
          (k) Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such State, without giving effect to
the choice of law provisions thereof.
          (l) Successors.
               (i) This Agreement is personal to the Grantee and, except as
otherwise provided in Section 3 above, shall not be assignable by the Grantee
otherwise than by will or the laws of descent and distribution, without the
written consent of the Company. This Agreement shall inure to the benefit of and
be enforceable by the Grantee’s legal representatives.
               (ii) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable except in
connection with the sale or other disposition of all or substantially all the
assets or business of the Company.
          (m) Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining

5



--------------------------------------------------------------------------------



 



provision or portion hereof shall remain in full force and effect as if this
Agreement had been adopted with the invalid, illegal or unenforceable provision
or portion hereof eliminated.
          (n) Headings. The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.
          (o) Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
     This Agreement is executed by the Company as of the date and year first
written above.

                  BELDEN INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
           

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the RSUs granted hereunder, and further agrees to
the terms and conditions hereinabove set forth.

               
 
      , Grantee
 
       

Date:                                         

6